Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (US 2021/0258847) (hereinafter Wu).
 	Regarding claim 1, Wu discloses first node equipment (e.g., target IAB node), comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
 	sending, to a user equipment (e.g., IAB node 1 is connected to a single UE), a confirmation that the first node equipment is available in connection with establishment of a first communication link (e.g., backhaul link formed between IAB1,target IAB node, donor node 2) to replace a second communication link between the user equipment and second node equipment(e.g., backhaul link formed between IAB1, source IAB node, Donor 1)(see Wu, Fig. 11, p. [0145], e.g., steps 6-8, Donor node 1 transmits a backhaul link switching command to the IAB node 1), and 
 	identifying a first request to reserve resources by the user equipment to establish the first communication link with the first node equipment (see Wu, Fig. 11, p. [0145], e.g., step 9, after receiving the backhaul link switching command, the IAB node 1 connects to Donor node 2 or the target IAB node, and Fig. 1, p. [0062-0063], e.g., IAB node1 reports utilization information of resources allocated to IAB node3, and/or the number/quantity of UEs served by the IAB node 3 or target IAB node of Fig. 11).
 	Regarding claim 2, Wu discloses the first node equipment of claim 1, wherein the operations further comprise receiving, from the user equipment the first request to reserve the resources (see Wu, Fig. 1, p. [0062-0063], e.g., IAB node1 reports utilization information of resources allocated to IAB node3, and/or the number/quantity of UEs served by the IAB node 3 or target IAB node of Fig. 11).
 	Regarding claim 3, Wu discloses the first node equipment of claim 2, wherein the user equipment generated the first request to reserve the resources based on an indication of a failure of the second communication link received by the user equipment (see Wu, Fig. 1, p. [0062-0063], e.g., IAB node1 reports utilization information of resources allocated to IAB node3, and/or the number/quantity of UEs served by the IAB node 3 or target IAB node of Fig. 11, and Fig. 4, p. [0080], e.g., in response to degradation or failure of signal transmission on a backhaul link (e.g. a backhaul link formed between IAB node1 to Donor node1), IAB node1 may select and switch to another backhaul link for signal transmission).
 	Regarding claim 4, Wu discloses the first node equipment of claim 3, wherein sending the confirmation to the user equipment occurs before the failure of the second communication link (see Wu, Fig. 7, p. [0108], e.g., Donor node1 transmits backhaul link switching command to IAB node 1).

 	Regarding claim 5, Wu discloses the first node equipment of claim 4, wherein sending the confirmation is based on a second request for availability received from the user equipment before the failure of the second communication link (see Wu, Fig. 7, p. [0100], e.g., Donor node1 transmits Backhaul link switching request to Donor node2 (i.e., target IAB donor) once Donor node1 decides to initiate backhaul link switching based on the measurement results, and p. [0108]).
 	Regarding claim 6, Wu discloses the first node equipment of claim 1, wherein the operations further comprise, determining that the first node equipment is available in connection with the establishment of the first communication link, and wherein the confirmation was generated based on the determining that the first node equipment is available (see Wu, Fig. 7, p. [0104], e.g., if the target IAB node (e.g., IAB node2) is available, the target IAB node transmits Acknowledge information to Donor node2, to confirm accepting the subsequent backhaul link switching process).
 	Regarding claim 7, Wu discloses the first node equipment of claim 1, wherein the first node equipment and the second node equipment are respectively communicatively connected to core network equipment that is part of a core network (see Fig. 1, p. [0028], e.g., IAB node 1 is connected to a single UE, all other nodes, for example the Donor node, IAB node1, IAB node2, and IAB node3, are capable of providing and supporting connections to multiple UEs simultaneously), and wherein the first request to reserve the resources comprises a request by the user equipment to maintain communication with equipment of the core network equipment via the first communication link and the first node equipment (see Wu, Fig. 1, p. [0062-0063], e.g., IAB node 1 reports utilization information of resources allocated to IAB node3, and/or the number/quantity of UEs served by the IAB node 3 or target IAB node of Fig. 11).
 	Regarding claim 8, Wu discloses the first node equipment of claim 1, wherein the operations further comprise: identifying location information corresponding to a geographic location of the first node equipment, and sending, to the user equipment, the location information in connection with the establishment of the first communication link (see Wu, p. [0062], e.g., IAB node 1 may report load information of IAB node3 and IAB node3 ID, and p. [0063], e.g., load information of a target IAB node on a candidate backhaul link further includes: utilization information of resources allocated to the target IAB node, the number/quantity of UEs served by the target IAB node, or a combination thereof.)
 	Regarding claim 9, Wu discloses the first node equipment of claim 1, wherein the first request to reserve the resources was directed to the first node equipment based on an evaluation of signal strengths of different node equipment identified by the user equipment (see Wu, p. [0033-0034], e.g.,  The number of hop nodes deployed in a wireless communication system may be determined by, for example but is not limited to, signal frequency, cell density, propagation environment, traffic load).
 	Regarding claim 10, Wu discloses a method, comprising: 
 	receiving, by a system comprising a processor, a first request, from a user equipment, for availability to act as a donor node to communicatively connect the user equipment to core network equipment that is part of a core network (see Wu, Fig. 1, p. [0062-0063], e.g., IAB node1 reports utilization information of resources allocated to IAB node3, and/or the number/quantity of UEs served by the IAB node 3 or target IAB node of Fig. 11). ; 
 	sending, by the system to the user equipment, a confirmation of availability to act as the donor node by establishing a first wireless connection to replace a second wireless connection between the user equipment and connected node equipment (see Wu, Fig. 11, p. [0145], e.g., steps 6-8, Donor node1 transmits a backhaul link switching command to the IAB node 1), wherein the connected node equipment is communicatively connected to the core network equipment (see Wu, Fig. 1); and 
 	reserving, by the system, communication resources in advance of establishing the first wireless connection (see Wu, p. [0098-0100], e.g., In Step 2 of FIG. 7, Donor node1 transmits Backhaul link switching request to Donor node2 (i.e., target IAB donor) once Donor node1 decides to initiate backhaul link switching based on the measurement results).
 	Regarding claim 11, Wu discloses the method of claim 10, further comprising: receiving, by the system, an indication of a failure in the second wireless connection with the connected node equipment; and in response to receiving the indication of the failure, establishing, by the system, the first wireless connection (see Wu, Fig. 1, p. [0062-0063], e.g., IAB node1 reports utilization information of resources allocated to IAB node3, and/or the number/quantity of UEs served by the IAB node 3 or target IAB node of Fig. 11, and Fig. 4, p. [0080], e.g., in response to degradation or failure of signal transmission on a backhaul link (e.g. a backhaul link formed between IAB node1 to Donor node1), IAB node1 may select and switch to another backhaul link for signal transmission).
 	Regarding claim 12, Wu discloses the method of claim 11, wherein the indication of the failure is received from the user equipment (see Wu, Fig. 1, p. [0062-0063], e.g., IAB node1 reports utilization information of resources allocated to IAB node3, and/or the number/quantity of UEs served by the IAB node 3 or target IAB node of Fig. 11, and Fig. 4, p. [0080], e.g., in response to degradation or failure of signal transmission on a backhaul link (e.g. a backhaul link formed between IAB node1 to Donor node1), IAB node1 may select and switch to another backhaul link for signal transmission).
 	Regarding claim 13, Wu discloses the method of claim 10, further comprising, receiving, by the system, a second request, from the user equipment, to reserve the communication resources for the establishing of the first wireless connection (see Wu, Fig. 1, p. [0062-0063], e.g., IAB node1 reports utilization information of resources allocated to IAB node3, and/or the number/quantity of UEs served by the IAB node 3 or target IAB node of Fig. 11).
 	Regarding claim 14, Wu discloses the method of claim 13, wherein the system comprises node equipment, and wherein the second request was directed to the system based on an evaluation of signal strengths of different node equipment identified by the user equipment (see Wu, Fig. 1, p. [0062-0063], e.g., IAB node1 reports utilization information of resources allocated to IAB node3, and/or the number/quantity of UEs served by the IAB node 3 or target IAB node of Fig. 11).
 	Regarding claim 15, Wu discloses the method of claim 10, wherein the sending the confirmation to the user equipment occurs before a failure of the second wireless connection (see Wu, Fig. 7, p. [0108], e.g., Donor node1 transmits backhaul link switching command to IAB node 1).
 	Regarding claim 16, Wu discloses the method of claim 10, further comprising: identifying, by the system, location information corresponding to a geographic location of the system; and sending, by the system, the location information in connection with the establishing of the first wireless connection (see Wu, p. [0062], e.g., IAB node 1 may report load information of IAB node3 and IAB node3 ID, and p. [0063], e.g., load information of a target IAB node on a candidate backhaul link further includes: utilization information of resources allocated to the target IAB node, the number/quantity of UEs served by the target IAB node, or a combination thereof.)
 	Regarding claim 17, Wu discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of first node equipment (e.g., target IAB node), facilitate performance of operations, comprising: 
 	providing, to a user equipment (e.g., IAB node 1), a confirmation that the first node equipment is available in connection with establishment of a first communication link to replace a second communication link between the user equipment and second node equipment (see Wu, Fig. 11, p. [0145], e.g., steps 6-8, Donor node1 transmits a backhaul link switching command to the IAB node 1), wherein the first node equipment and the second node equipment are respectively communicatively connected to core network equipment that is part of a core network (see Wu, Fig. 1); and 
 	identifying a request to reserve resources by the user equipment associated with the establishment of the first communication link with the first node equipment (see Wu, Fig. 11, p. [0145], e.g., step 9, after receiving the backhaul link switching command, the IAB node 1 connects to Donor node 2 or the target IAB node, and Fig. 1, p. [0062-0063], e.g., IAB node1 reports utilization information of resources allocated to IAB node3, and/or the number/quantity of UEs served by the IAB node 3 or target IAB node of Fig. 11).
 	Regarding claim 18, Wu discloses a non-transitory machine-readable medium of claim 17, wherein the operations further comprise receiving, from the user equipment, the request to reserve the resources (see Wu, Fig. 1, p. [0062-0063], e.g., IAB node 1 reports utilization information of resources allocated to IAB node 3, and/or the number/quantity of UEs served by the IAB node 3 or target IAB node of Fig. 11).
 	Regarding claim 19, Wu discloses a non-transitory machine-readable medium of claim 18, wherein the user equipment generated the request to reserve the resources based on an indication of a failure of the second communication link received by the user equipment (see Wu, Fig. 1, p. [0062-0063], e.g., IAB node1 reports utilization information of resources allocated to IAB node3, and/or the number/quantity of UEs served by the IAB node 3 or target IAB node of Fig. 11, and Fig. 4, p. [0080], e.g., in response to degradation or failure of signal transmission on a backhaul link (e.g. a backhaul link formed between IAB node1 to Donor node1), IAB node1 may select and switch to another backhaul link for signal transmission).
 	Regarding claim 20, Wu discloses a non-transitory machine-readable medium of claim 19, wherein the providing the confirmation to the user equipment occurs before the failure of the second communication link (see Wu, Fig. 7, p. [0108], e.g., Donor node1 transmits backhaul link switching command to IAB node 1).
The prior art of record (in particular, Sheng et al (US 2022/0110179) (hereinafter Sheng) discloses an example scenario for Upstream RLF notification, a notification of an RLF, sent from a node (Node A) and detected on the node's upstream, to the child nodes and/or the directly connected UEs (see Sheng, Fig. 8, p. [0060]).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477